IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In The Matter Of:                      :
                                       :
Nomination Papers of Randall Taylor :       No. 1256 C.D. 2019
dated July 31, 2019 and August 1, 2019 :
                                       :
Appeal of: Owen Cauley                 :


                                   ORDER


            AND NOW, this 21st day of October, 2019, it is ORDERED that the
above-captioned opinion filed September 30, 2019, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge